DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 2/23/2022 has been considered and entered in the record. Amended Claims 1-16 are pending. The rejections of record are withdrawn in view of Applicants’ amendments and arguments. The following new rejections are made. Applicants arguments have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-12 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20170125347) in view of Lin  et al (US 2015/0214128)  and Tsai et al (US 9,461,018).
	With respect to Claim 1, Hu discloses a semiconductor package (Figure 1) comprising: a circuit board structure (Figure 1, 13); a redistribution layer structure (Figure 1, 122)  having a first region (central portion)  and a second region (peripheral portion) surrounding the first region, wherein the redistribution layer structure is disposed over and electrically connected to the circuit board structure (Figure 1) a package structure (Figure 1, 11) disposed over the first region of the redistribution layer structure, wherein the package structure is electrically connected to the redistribution layer structure, the package structure comprises an integrated circuit device, and the package structure is completely located in the first region (central region occupied by 101 and 102). See Figure 1 and corresponding text, and paragraphs 5-10. 
	Hu differs from the Claim at hand in that Hu does not disclose “a ring structure disposed over the second region of the redistribution layer structure”; and “a metal density in the second region is greater than a metal density in the first region”. 
	Lin et al is relied upon to disclose a  ring structure (Figure 3, 904) disposed over a peripheral region of a redistribution layer (Figure 3, 302), and its benefit of providing a thermal interface between the seal ring 304 and the lid (Figure 10, 1002). See Figures 3 and 9-10, and corresponding text; and paragraphs 22-25. Structure 904 provides a thermal interface and forms a ring structure, as it is placed on top of seal ring 304. See paragraphs 32-36. 
	Tsai et al is relied upon to disclose a metal density in the second region (peripheral region)  is greater than a metal density in the first region (central region), as there are more RDL (Figure 14, 58) and metal pillars (Figure 14, 46) in peripheral regions in order to conduct electricity around the device die (Figure 14, 48). See Figures 14-15 and corresponding text; and column 6, line 5 to column 7, line 20.  

	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a ring structure disposed over a peripheral region of a redistribution layer in the device of Hu, for its known benefit in the art of providing a thermal interface for the lid as disclosed by Lin et al. The use of a known component, a ring structure, for its known benefit in the art, would have been prima facie obvious to one of ordinary skill in the art. Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a greater metal density in the peripheral region in the package of Hu, for its known benefit of providing electrical conductivity where needed, as disclosed by Tsai et al. Furthermore, omission of an element, vias or metal connectors,  where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).

With respect to Claims 9-10, Lin et al disclose a lid structure (Figure 10, 1002) on a ring structure (Figure 10, 904), and its benefit as a heat sink and enclosure of the package. See paragraphs 35-37.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a lid in the packaging structure of Hu, for its known benefit in the art as a heat sink as disclosed by Lin et al.  The use of a known component, a lid  for its known benefit, as a heat sink and enclosing the package, would have been prima facie obvious to one of ordinary skill in the art.
With respect to Claim 9, the combined references suggest “further comprising a lid disposed over the ring structure and the package structure”. See paragraphs 35-37 of Lin et al.
	With respect to Claim 10, and the limitation “the lid and the ring structure are integrally formed”, making integral is prima facie obvious in the absence of unobvious results. See In re Larson, 144 USPQ 347, 349 (CCPA 1965)

Claim 11 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Hu discloses conductive vias in the redistribution layers. See Figure 1, 172. 
However, Hu does not disclose the wall structures and “conductive vias and wall structures located at the same level height,  and the wall structures are located in the second region”.
Lin et al further discloses  conductive vias (Figure 3, 306) and wall structures (Figure 6, 602, grooves) located at the same level height,  and the wall structures are located in the second region (peripheral regions), and its benefit of forming an improved seal with the lid.  See Figures 3, 6 and 9-10 and corresponding text; and paragraphs 27-28.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a wall structures (grooves) disposed over a peripheral region of a redistribution layer in the device of Hu, for its known benefit in the art of providing a stronger seal for the lid as disclosed by Lin et al. The use of a known component, a wall structure, for its known benefit in the art, would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 12, and the limitation “a metal density in the second region is greater than a metal density in the first region”, as discussed with respect to Claim 1, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a greater metal density in the peripheral region in the package of Hu, for its known benefit of providing electrical conductivity where needed, as disclosed by Tsai et al. Moreover, omission of an element where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).
With respect to Claim 16, as discussed with respect to Claim 9,  the combined references suggest “comprising a lid disposed over the ring structure and the package structure”. See paragraphs 35-37 of Lin et al.

Claims 2-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20170125347) in view of Lin et al (US 2015/0214128)  and Tsai et al (US 9,461,018)  as applied to claim 1, 9-12 and 16 above, and further in view of Liu et al (US 2015/0118797).
	Hu and Lin et al and Tsai et al are relied upon as discussed above.
	However, neither reference discloses the use of a passivation layer on the redistribution layer with connectors embedded in the passivation layer, as required by the Claims at hand.
	Liu et al pertains to packaged semiconductor devices, and discloses the use of a passivation layer (Figure 1, 12)  on the redistribution layer (Figure 1, 14) with connectors embedded in the passivation layer, and its known benefit of insulating the redistribution layer and the connectors. See Figure 1 and corresponding text; and paragraph 8. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a passivation layer in the packaging structure of Hu, Lin et al and Tsai et al, for its known benefit in the art of providing insulation to the redistribution layer and connectors as disclosed by Liu. The use of a known component, a passivation layer, for its known benefit, providing insulation, would have been prima facie obvious to one of ordinary skill in the art.
With respect to Claim 2, the combined references make obvious “ further comprising a passivation layer disposed on the redistribution layer structure; connectors partially embedded in the passivation layer, wherein the package structure is electrically connected to the redistribution layer structure through the connectors”. See Figure 1 and corresponding text of Liu et al. 
With respect to Claim 3, the combined references make obvious “the redistribution layer structure comprises dielectric layers, first conductive vias, and second conductive vias, the first conductive vias and the second conductive vias are embedded in the dielectric layer closest to the package structure and the ring structure, the first conductive vias are located in the first region  and the second conductive vias are located in the second regions, and the pattern density of the second conductive vias is greater than a pattern density of the first conductive vias”. See Figures 1-2 of Hu and corresponding text, and paragraphs 18-20; and Figures 14-15 of Tsai et al. The Examiner notes that the references disclose regions with more vias, and other regions with fewer or no vias. Therefore the claim limitations are met by selecting the different regions.  Moreover, omission of an element, vias or metal connectors,  where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).
	With respect to Claim 4, and the limitation “a ratio of the pattern density of the second conductive vias to the pattern density of the first conductive vias ranges from about 6:1 to about 19:1”, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. In the present case the presence of vias would be dependent on the number of electrical connections required and would be within the skill of one of one of ordinary skill in the art, as a matter of optimization.
With respect to Claim 5, and the limitation “wherein the second region comprises first sub-regions and a second sub-region located between two adjacent first sub-regions, and a pattern density of the second conductive vias located in the second sub-region is larger than a pattern density of the second conductive vias located in the first sub-regions”, the Examiner notes that the references disclose regions/ subregions  with more vias, and other regions with fewer or no vias. Therefore the claim limitations are met by selecting the different regions.  Moreover, omission of an element, vias or metal connectors,  where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).
With respect to Claim 6, and the limitation “the pattern density of the second conductive vias located in the first sub-region is less than or greater than the pattern an density of the first conductive vias located in the first region”, the Examiner notes that the references disclose regions/ subregions  with more vias, and other regions with fewer or no vias. Therefore the claim limitations are met by selecting the different regions.  Moreover, omission of an element, vias or metal connectors,  where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).
With respect to Claim 7, and the limitation “the pattern density of the second conductive vias located in the first sub-region is equal to pattern density of the first conductive vias located in the first region”,  the Examiner notes that the references disclose regions/ subregions  with more vias, and other regions with fewer or no vias. Therefore the claim limitations are met by selecting the different regions.  Moreover, omission of an element, vias or metal connectors,  where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989). Furthermore, duplication of parts, in the present case duplicating a region, for its known benefit, is prima facie obvious in the absence of unobvious results. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
 	With respect to Claim 13, the redistribution layer structure further comprises dielectric layers  (Figures 1-2, of Hu and corresponding text, and paragraphs 18-20); and the wall structures are embedded in the dielectric layer (Figure 6, 302 and paragraph 22 of Lin et al) closest to the package structure and the ring structure.
With respect to Claim 14, Lin et al disclose “wherein the wall structures extend from the second region to the first region” (Figure 6, 602). See Figures 3, 6 and 9-10 and corresponding text; and paragraphs 27-28.
With respect to Claim 15, Lin et al disclose the wall structures extend radially outward. See Figures 3, 6 and 9-10 and corresponding text; and paragraphs 27-28 of Lin et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20170125347) in view of Lin et al (US 2015/0214128)  and Tsai et al (US 9,461,018)  and Liu et al (US 2015/0118797)  as applied to claims 2-7 above, and further in view of Huang et al (US 2015/0118797).
	Hu, Lin et al, Tsai et al and Liu et al are relied upon as discussed above.
	However, none of the reference disclose the conductive vias are electrically floating.
	Huang et al also pertains to semiconductor packages and discloses the use of electrically floating vias as alignment marks. See Claim 1.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide an electrically floating via in the packaging structure of Hu,  Lin et al, Tsai et al and Liu et al, for its known benefit in the art as an alignment mark as disclosed by Huang et al.  The use of a known component, an electrically floating via, for its known benefit, as an alignment mark, would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 8, the second conductive vias are electrically floating. See Claim 1 of Huang et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 23, 2022
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812